Appeal from an award of the State Industrial Board under the Workmen’s Compensation Law granting disability compensation. The State Industrial Board found that claimant became disabled as the result of “ bronchiectasis and bronchial asthma, an occupational disease, which was contracted by Mm in and due to the nature of Ms employment.” Claimant’s employment was that of spraying automobiles with Dueo, in wMch employment he inhaled Duco fumes, a lacquer-nitro-glycerine preparation, wMch caused irritation of the broncM and made Mm suffer from asthmatic attacks, broneMectasis and broncMal asthma. It was also found that the disease from wMch he was suffering arose from conditions characteristic of and due to the work wMch he was doing. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Sehenck, JJ.